Case 2:21-cv-00356-CJC-DFM Document 33 Filed 03/01/21 Page 1 of 2 Page ID #:237



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. CV 21-00356-CJC(DFMx)                                    Date: March 1, 2021

 Title: GARRAPATA, LLC V. NOROK INNOVATION, ET AL.



 PRESENT:

   HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

        Cheryl Wynn                                          N/A
        Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

        None Present                                     None Present

 PROCEEDINGS: (IN CHAMBERS) ORDER DENYING WITHOUT PREJUDICE
 PLAINTIFF’S MOTION TO SERVE THE SUMMONS AND COMPLAINT ON
 DEFENDANT BIZX MARKETING LLC BY PERSONAL DELIVERY TO THE
 FLORIDA SECRETARY OF STATE [Dkt. 19]

        Plaintiff Garrapata, LLC brings this action against Defendants Norok Innovation,
 Inc., Eric Popowicz, Thundercom Systems Ltd., Colin Andrews, BizX Marketing LLC
 (“BizX”), AZ Connections, Jeff Taylor, and unnamed Does. Before the Court is
 Plaintiff’s unopposed motion for a court order authorizing service of the summons and
 complaint on Defendant BizX Marketing—a Florida LLC—by personal delivery to the
 Florida Secretary of State. (Dkt. 19.)

         In support of its request to serve BizX by way of the Florida Secretary of State,
 Plaintiff cites California Corporations Code § 6501. But that statute applies to
 corporations, not LLCs like BizX. Even the proper statute does not appear to support the
 relief Plaintiff seeks. California Corporations Code § 17701.16, which applies to LLCs,
 authorizes service of process by hand delivery to the California Secretary of State. Cal.
 Corp. Code § 17701.16(c) (providing that if a designated agent for service cannot be
 found, service can be made “by delivering by hand to the Secretary of State, or to any
 person employed in the Secretary of State’s office in the capacity of assistant or deputy”);
 Johnson v. 4885 Granite, LLC, 2016 WL 3538382, at *2 (E.D. Cal. June 29, 2016)
 (explaining that under §17701.16, “plaintiff is entitled to effect service by delivering by
 hand a copy of the summons and the Complaint to the Office of the California Secretary
Case 2:21-cv-00356-CJC-DFM Document 33 Filed 03/01/21 Page 2 of 2 Page ID #:238



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No. CV 21-00356-CJC(DFMx)                                     Date: March 1, 2021
                                                                    Page 2

 of State.”). Nothing in the statute states that it would apply to service of an LLC by
 service on another state’s Secretary of State. Plaintiff cites no other authority in support
 of its request. For these reasons, Plaintiff’s motion is DENIED WITHOUT
 PREJUDICE.

 gl

 MINUTES FORM 11
 CIVIL-GEN                                                            Initials of Deputy Clerk CW
